Exhibit 10.3
 
 
SECURITIES ESCROW AGREEMENT B
 
This SECURITIES ESCROW AGREEMENT B (this “Agreement”), dated as of October 24,
2011 by and among Westergaard.com, Inc., a Delaware corporation (the “Company”),
the Purchasers (the “Purchasers”)as such term defined in the Securities Purchase
Agreement (as defined below), Ansheng International, Inc., a British Virgin
Islands corporation (individually the “Principal Stockholder”), and Anslow &
Jaclin, LLP (the “Escrow Agent”). Capitalized terms used but not defined herein
shall have the meanings set forth in the Securities Purchase Agreement (as
defined below).
 
WITNESSETH:
 
WHEREAS, the Company is offering (the “Units”) at a purchase price of $1.50 per
Unit, each consisting of (i) one (1) share of the Company’s Series B Convertible
Preferred Stock, par value $0.001 per share (the “Preferred Shares”), initially
convertible into one (1) share of the Company’s common stock, par value $0.001
per share (the “Common Stock”) (subject to adjustment), (ii) one (1) Series A
Warrant entitling the Purchasers to purchase 0.5 share of the Company’s common
stock at a purchase price of $1.875 per share (the “Series A Warrant”) and (iii)
one (1) Series B Warrant entitling the Purchasers to purchase 0.5 share of the
Company’s common stock at a purchase price of $2.25 per share (the “Series B
Warrant” and, together with the Series A Warrant, the “Warrants”) (the
“Financing Transaction”);
 
WHEREAS, in connection with the Financing Transaction, the Company entered into
a Securities Purchase Agreement, dated as of the date hereof (the “Securities
Purchase Agreement”), by and among the Company and the Purchasers, and certain
other agreements, documents, instruments and certificates necessary to carry out
the purposes thereof (collectively, the “Transaction Documents”);
 
WHEREAS, as an inducement to the Purchasers to enter into the Purchase
Agreement, the Principal Stockholder have agreed to place stock certificates of
Common Stock representing an aggregate of 3,333,333 shares of Common Stock (the
“Escrow Shares”) into escrow for the benefit of the Purchasers in the event the
Company fails to perform its obligation as set forth under Section 1.5 of the
Securities Purchase Agreement; and
 
WHEREAS, the Company and the Purchasers have requested that the Escrow Agent
hold the Escrow Shares on the terms and conditions set forth in this Agreement
and the Escrow Agent has agreed to act as escrow agent pursuant to the terms and
conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the covenants and mutual promises contained
herein and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged and intending to be legally bound
hereby, the parties agree as follows:
 
 
1

--------------------------------------------------------------------------------

 
 
ARTICLE I
 
TERMS OF THE ESCROW
 
1.1 Appointment of Escrow Agent.  The parties hereby agree to appoint Anslow &
Jaclin, LLP as Escrow Agent, to act in accordance with the terms and conditions
set forth in this Agreement, and Escrow Agent hereby accepts such appointment
and agrees to act in accordance with such terms and conditions.
 
1.2 Establishment of Escrow Account.  Upon the execution of this Agreement, the
Principal Stockholder shall deliver to the Escrow Agent the Escrow Shares, along
with 3 stock powers executed in blank, signature medallion guaranteed or in
other form and substance acceptable for transfer.  The Escrow Agent shall hold
the Escrow Shares and distribute the same as contemplated by this Agreement.
 
1.3 Performance Target.  The distribution of the Escrow Shares shall be based
upon the Company’s performance of its obligation as set forth under Section 1.5
of the Purchase Agreement (the “Performance Target”).
 
(a) In the event the Company achieves the Performance Target, 100% of the Escrow
Shares shall be returned to the Principal Stockholder in accordance with Section
1.4 below.
 
(b) In the event the Company fails to achieve the Performance Target, 100% of
the Escrow Shares shall be delivered to the Purchasers in accordance with
Section 1.4 below.
 
1.4       Distribution of the Escrow Shares. No later than five (5) business
days after the Company and the Purchasers make a mutually agreed determination
on the achievement of the Performance Target, the Company and the Purchasers
shall provide joint written instructions to the Escrow Agent (the “Disbursement
Instructions”) instructing the Escrow Agent to issue and deliver the applicable
Escrow Shares.  Promptly after receiving the Disbursement Instructions, the
Escrow Agent will issue and deliver the Escrow Shares in accordance with the
Disbursement Instructions.  Notwithstanding anything to the contrary set forth
in this Agreement, if Escrow Shares are distributed pursuant to Section 1.3(b)
above, only those Purchasers, and their assignees or transferees, who own
Preferred Shares of the Company at the time that the Escrow Shares are
distributed hereunder shall be entitled to receive the applicable Escrow Shares
calculated based on their ownership interest on the distribution date.  Any
Escrow Shares not delivered to any Purchaser because such Purchaser no longer
holds Preferred Shares (either because such Preferred Shares have been converted
to Common Stock or transferred to a third party) shall be returned to the
Principal Stockholder.
 
 
2

--------------------------------------------------------------------------------

 
 
ARTICLE II
 
ARTICLE III
 
REPRESENTATIONS OF THE PRINCIPAL STOCKHOLDER
 
3.1 Representations and Warranties.  The Principal Stockholder hereby represents
and warrant to the Purchasers and the Purchasers as follows:
 
(i) The Principal Stockholder are the record and beneficial owners of the Escrow
Shares placed into escrow and own the Escrow Shares, free and clear of all
pledges, liens, claims and encumbrances, except encumbrances created by this
Agreement.  There are no restrictions on the ability of the Principal
Stockholder to transfer the Escrow Shares, other than transfer restrictions
under the Lock-Up Agreement and/or applicable federal and state securities laws.
 
(ii) The performance of this Agreement and compliance with the provisions hereof
will not violate any provision of any law applicable to the Principal
Stockholder and will not conflict with or result in any material breach of any
of the terms, conditions or provisions of, or constitute a default under the
terms of the certificate of incorporation or by-laws of the Principal
Stockholder, or any indenture, mortgage, deed of trust or other agreement or
instrument binding upon the Principal Stockholder or affecting the Escrow Shares
or result in the creation or imposition of any lien, charge or encumbrance upon,
any of the properties or assets of the Principal Stockholder, the creation of
which would have a material adverse effect on the business and operations of the
Principal Stockholder.  No notice to, filing with, or authorization,
registration, consent or approval of any governmental authority or other person
is necessary for the execution, delivery or performance of this Agreement or the
consummation of the transactions contemplated hereby by the Principal
Stockholder, other than those already obtained. Upon the transfer of the Escrow
Shares to the Purchasers pursuant to this Agreement, the Purchasers will be the
record and beneficial owners of all of such shares and have good and valid title
to all of such shares, free and clear of all encumbrances.
 
ARTICLE IV
 
ESCROW AGENT
 
4.1 The Escrow Agent’s duties hereunder may be altered, amended, modified or
revoked only by a writing signed by the Company, the Principal Stockholder, the
Purchasers and the Escrow Agent.
 
4.2 The Escrow Agent shall be obligated only for the performance of such duties
as are specifically set forth herein and may rely and shall be protected in
relying or refraining from acting on any instrument reasonably believed by the
Escrow Agent to be genuine and to have been signed or presented by the proper
party or parties. The Escrow Agent shall not be personally liable for any act
the Escrow Agent may do or omit to do hereunder as the Escrow Agent while acting
in good faith and in the absence of gross negligence, fraud or willful
misconduct, and any act done or omitted by the Escrow Agent pursuant to the
advice of the Escrow Agent’s attorneys-at-law shall be conclusive evidence of
such good faith, in the absence of gross negligence, fraud or willful
misconduct.
 
 
3

--------------------------------------------------------------------------------

 
 
4.3 The Escrow Agent is hereby expressly authorized to disregard any and all
warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law and is hereby
expressly authorized to comply with and obey orders, judgments or decrees of any
court. In case the Escrow Agent obeys or complies with any such order, judgment
or decree, the Escrow Agent shall not be liable to any of the parties hereto or
to any other person, firm or corporation by reason of such decree being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.
 
4.4 The Escrow Agent shall not be liable in any respect on account of the
identity, authorization or rights of the parties executing or delivering or
purporting to execute or deliver any documents or papers deposited or called for
thereunder in the absence of gross negligence, fraud or willful misconduct.
 
4.5 The Escrow Agent shall be entitled to employ such legal counsel and other
experts as the Escrow Agent may deem necessary to properly advise the Escrow
Agent in connection with the Escrow Agent’s duties hereunder, may rely upon the
advice of such counsel, and may pay such counsel reasonable compensation
therefor which shall be paid by the Escrow Agent. The Escrow Agent has acted as
legal counsel for the Company. The Company, the Principal Stockholder, and the
Purchasers consent to the Escrow Agent in such capacity as legal counsel for the
Company and waive any claim that such representation represents a conflict of
interest on the part of the Escrow Agent. The Company, the Principal
Stockholder, and the Purchasers understand that the Escrow Agent is relying
explicitly on the foregoing provision in entering into this Escrow Agreement.
 
4.6 The Escrow Agent’s responsibilities as escrow agent hereunder shall
terminate if the Escrow Agent shall resign by giving 45 days’ prior written
notice to the Company and the Purchasers. In the event of any such resignation,
the Purchasers and the Company shall appoint a successor Escrow Agent and the
Escrow Agent shall deliver to such successor Escrow Agent any escrow funds and
other documents held by the Escrow Agent.
 
4.7 If the Escrow Agent reasonably requires other or further instruments in
connection with this Escrow Agreement or obligations in respect hereto, the
necessary parties hereto shall use its best efforts to join in furnishing such
instruments.
 
4.8 It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the documents or the
Escrow Shares held by the Escrow Agent hereunder, the Escrow Agent is authorized
and directed in the Escrow Agent’s sole discretion (1) to retain in the Escrow
Agent’s possession without liability to anyone all or any part of said documents
or the Escrow Shares until such disputes shall have been settled either by
mutual written agreement of the parties concerned or by a final order, decree or
judgment or a court of competent jurisdiction after the time for appeal has
expired and no appeal has been perfected, but the Escrow Agent shall be under no
duty whatsoever to institute or defend any such proceedings or (2) to deliver
the Escrow Shares and any other property and documents held by the Escrow Agent
hereunder to a state or Federal court having competent subject matter
jurisdiction and located in the City of New York, Borough of Manhattan, in
accordance with the applicable procedure therefor.
 
 
4

--------------------------------------------------------------------------------

 
 
4.9 The Company agrees to indemnify and hold harmless the Escrow Agent and its
partners, employees, agents and representatives from any and all claims,
liabilities, costs or expenses in any way arising from or relating to the duties
or performance of the Escrow Agent hereunder or the transactions contemplated
hereby other than any such claim, liability, cost or expense to the extent the
same shall have been determined by final, unappealable judgment of a court of
competent jurisdiction to have resulted from the gross negligence, fraud or
willful misconduct of the Escrow Agent.
 
ARTICLE V
 
MISCELLANEOUS
 
5.1 Waiver.  No waiver of, or any breach of any covenant or provision herein
contained shall be deemed a waiver of any preceding or succeeding breach
thereof, or of any other covenant or provision herein contained. No extension of
time for performance of any obligation or act shall be deemed an extension of
the time for performance of any other obligation or act.
 
5.2 Notices.  All notices, demands, consents, requests, instructions and other
communications to be given or delivered or permitted under or by reason of the
provisions of this Agreement or in connection with the transactions contemplated
hereby shall be in writing and shall be deemed to be delivered and received by
the intended recipient as follows: (i) if personally delivered, on the business
day of such delivery (as evidenced by the receipt of the personal delivery
service), (ii) if mailed certified or registered mail return receipt requested,
two (2) business days after being mailed, (iii) if delivered by overnight
courier (with all charges having been prepaid), on the business day of such
delivery (as evidenced by the receipt of the overnight courier service of
recognized standing), or (iv) if delivered by facsimile transmission, on the
business day of such delivery if sent by 6:00 p.m. in the time zone of the
recipient, or if sent after that time, on the next succeeding business day (as
evidenced by the printed confirmation of delivery generated by the sending
party’s telecopier machine). If any notice, demand, consent, request,
instruction or other communication cannot be delivered because of a changed
address of which no notice was given (in accordance with this Section 4.2), or
the refusal to accept same, the notice, demand, consent, request, instruction or
other communication shall be deemed received on the second business day the
notice is sent (as evidenced by a sworn affidavit of the sender). All such
notices, demands, consents, requests, instructions and other communications will
be sent to the following addresses or facsimile numbers as applicable.


If to Escrow Agent:             Anslow & Jaclin, LLP
195 Route 9 South, Suite 204
Manalapan, NJ 07726
Attn.: Richard I. Anslow, Esq.
Tel. No.: (732) 409-1212
Fax No.: (732) 577-1188
 
 
5

--------------------------------------------------------------------------------

 
 
If to the Company or the Principal Stockholder:


Westergaard.com, Inc.
               Chendai Andou Industry Park, Jinjiang
               Quanzhou, Fujian, China 362211
Attn: Chief Executive Officer
Tel. No.: 086-13808527788
Fax No.:  086-13808527788
 
With a copy to (which shall not constitute notice):


Anslow & Jaclin, LLP
195 Route 9 South, Suite 204
Manalapan, NJ 07726
Attn.: Richard I. Anslow, Esq.
Tel. No.: (732) 409-1212
Fax No.: (732) 577-1188
 
If to the Purchasers:
 
At the address of such Purchaser set forth on Securities Purchase Agreement or
as specified in writing by such Purchaser or to such other address and to the
attention of such other person as any of the above may have furnished to the
other parties in writing.
 
5.3 Successors and Assigns.  This Escrow Agreement shall be binding upon and
shall inure to the benefit of the permitted successors and permitted assigns of
the parties hereto, provided, however, that the rights of this Agreement are not
assignable to any third party.
 
5.4 Entire Agreement; Amendment. This Agreement contains the entire
understanding and agreement of the parties relating to the subject matter hereof
and supersedes all prior and/or contemporaneous understandings and agreements of
any kind and nature (whether written or oral) among the parties with respect to
such subject matter. This Escrow Agreement may not be modified, changed,
supplemented, amended or terminated, nor may any obligations hereunder be
waived, except by written instrument signed by the parties to be charged or by
its agent duly authorized in writing or as otherwise expressly permitted
herein.  Notwithstanding anything to the contrary in this Agreement, none of the
provisions of Article I hereof or this Section 4.4 may be modified, changed,
supplemented, amended or terminated, nor may any such provision be waived,
without the prior written consent of the Purchasers holding a majority of the
Preferred Shares as of the date of such modification, change, supplement,
amendment, termination or waiver (based on the aggregate number of Preferred
Shares held by all of the Purchasers as of the date of such modification,
change, supplement, amendment, termination or waiver).
 
5.5 Headings. The section headings contained in this Agreement are inserted for
reference purposes only and shall not affect in any way the meaning,
construction or interpretation of this Agreement. Any reference to the
masculine, feminine, or neuter gender shall be a reference to such other gender
as is appropriate. References to the singular shall include the plural and vice
versa.
 
 
6

--------------------------------------------------------------------------------

 
 
5.6 Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction. This Agreement shall
not be interpreted or construed with any presumption against the party causing
this Agreement to be drafted.
 


[REMAINDER OF PAGE LEFT BLANK]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
7

--------------------------------------------------------------------------------

 
 


[SIGNATURE PAGE FOR SECURITIES ESCROW AGREEMENT B]
 


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of this
___ day of _______ 2011.




WESTERGAARD.COM, INC.
 
By:____________________________                                                      
Name: Jinbiao Ding
Title: Chief Executive Officer
 
ESCROW AGENT:
 
Anslow & Jaclin, LLP
 
By:____________________________                                               
Name: Richard I. Anslow
Title: Partner
 
PRINCIPAL STOCKHOLDER:
 
Ansheng International, Inc.
 
By:____________________________                                                      
Name:
Title: Chief Executive Officer






[REMAINDER OF PAGE LEFT BLANK]
 
 
 
 
8

--------------------------------------------------------------------------------

 


[SIGNATURE PAGE FOR PURCHASERS ON FOLLOWING PAGE]


[PURCHASERS SIGNATURE PAGE FOR SECURITIES ESCROW AGREEMENT B]






PURCHASER:


Name of Holder: ____________________________


Signature of Authorized Signatory of Holder: ____________________


Name of Authorized Signatory: ________________________


Title of Authorized Signatory: _______________________
 
 
 
9

--------------------------------------------------------------------------------




 

